WADDILL, Commissioner.
Halvin C. Wolff filed complaint seeking an order from the Jefferson Circuit Court directing the Louisville Water Company to extend its water main to his property.
The company answered asserting that the complaint failed to state a claim upon which relief could be granted. The company also pleaded that it would extend the water main to Wolff’s property upon the payment of the actual cost thereof. It further stated that the regulations and practices of the company required its water users to pay the cost of the extensions of the water lines, but that a refund of this payment was provided for in the event the net revenue from the water user amounted to 15% of the adjusted cost of the line for twelve consecutive months.
The company moved for summary judgment, which was granted, after both parties had filed affidavits. We shall dispose of the appeal by deciding that the circuit court correctly determined that a mandatory order should not be issued in this case.
This Court has previously held that the Louisville Water Company is an operating facility of the City of Louisville. Rash v. Louisville & Jefferson County Met. Sewer District, 309 Ky. 442, 217 S.W.2d 232. Since the City of Louisville is engaged in furnishing water to its inhabitants we must give it a governmental discretion concerning the limits to which it is advisable to extend its water mains and must also permit it to prescribe reasonable regulations and charges when water services are furnished. See, Middletown Water District V. Tucker, Ky., 284 S.W.2d 666; Fuhring v. Louisville Water Co., 10 Ky.Op. 197; also, City of Greenwood v. Provine, 143 Miss. 42, 108 So. 284, 45 A.L.R. 824; Rose *105v. Plymouth Town, Utah, 173 P.2d 285; 56 Am.Jur., Waterworks, Sections 60, 61, pages 946, 967.
Inasmuch as it appears that the regulations are reasonable, and that the agents of the city, who are charged with the operation of the Louisville Water Company, have exercised a reasonable discretion in this matter, we hold that the circuit court correctly adjudicated the case.
Judgment affirmed.